         Case 1:19-cr-00789-PGG Document 326 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                                  ORDER

 ANTHONY ROSE, ET AL.,                                              19 Cr. 789 (PGG)

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

December 15, 2020 at 10:30 a.m. will now take place on December 15, 2020 at 12:00 p.m. by

telephone.


               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. By

December 8, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties – including counsel and Defendants – will be using to dial

into the conference so that the Court knows which numbers to un-mute. The email should

include the case name and case number in the subject line.


Dated: December 7, 2020
       New York, New York
